Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 1 of 14 Page ID
                                  #:3723
        Case: 1:16-cv-01923 Document #: 61 Filed: 07/15/16 Page 1of 1PagelD #:2502


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


    UNITED STATES SOCCER FEDERATION,
    INC.,

                       Plaintiff,
                                                        Case No. 1:16-cv-01923
           v.
                                                        Hon. Sharon Johnson Coleman
    UNITED STATES WOMEN'S NATIONAL
    SOCCER TEAM PLAYERS ASSOCIATION,

                       Defendant.


                                              JUDGMENT

           Pursuant to Rule 42(a)(2), Rule 54 and Rule 58 of the Federal Rules of Civil Procedure.

    in view of the Court's June 3, 2016 Memorandum Opinion and Order ("Opinion and Order")

    granting Plaintiff United States Soccer Federation's ("US Soccer") motion for summary

    judgment on its Second Claim for Declaratory Relief and the parties Agreed Motion for

    Dismissal and Entry of Judgment dated July 14, 2016, the Court enters judgment as follows:

           1.      Pursuant to the agreement of the parties, Plaintiff US Soccer's First Claim for

    Relief for Anticipatory Breach of Contract is hereby dismissed as moot.

           2.      Judgment is hereby entered in favor of Plaintiff US Soccer on its Second Claim

    for Declaratory Relief.

           3.      Pursuant to the agreement of the parties, each party shall bear its own attorneys'

    fees and costs, and no appeal will be taken from the Court's Opinion and Order or the entry of

    Judgment.

           IT IS SO ORDE            THIS4 5Jh DAY OF JULY, 2016


           Sharon Johnson Coleman
           United States District Court Judge


                                                    1
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 2 of 14 Page ID
                                        #:3724
       Case: 1:16-cv-01923 Document #: 56 Filed: 06/03/16 Page 1of 13 PagelD #2470




                                UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    UNITED STATES SOCCER FEDERATION,
    INC.,
                                                           Case No. 16-cv-1923
                           Plaintiff,
                                                           Judge Sharon Johnson Coleman
                    v.

    UNITED STATES WOMEN'S NATIONAL
    SOCCER TEAM PLAYERS ASSOCIATION.

                           Defendant.

                             MEMORANDUM OPINION AND ORDER

            Plaintiff, the United States Soccer Federation, Inc. ("USSF"), brought this action for

    anticipatory breach of contract and declaratory judgment against the United States Women's

    National Soccer Team Players Association ("the Players Association"). This case arises out of the

    parties' disagreement about the terms of the collective bargaining agreement that governs their

    relationship. Following expedited discovery, USSF and the Players Association have filed cross-

    motions for summary judgment. For the reasons set forth below, USSF's motion for summary

    judgment [36] is granted in part and denied in part and the Players Association's motion for

    summary judgment [41] is denied in its entirety.

    Background

           The following facts are undisputed. USSF is a New York nonprofit corporation with its

    principal place of business in Chicago, Illinois. (Dkt. 49 ¶ 1). Since 1914, USSF has served as the

    United States' National Association member of the Federacion Internationale de Football

    Association ("FIFA") and is recognized by the United States Olympic Committee as the national

    governing body for the sport of soccer in the United States. (Id.). USSF oversees and fields

    numerous national soccer teams, including the Women's National Soccer Team. (Dkt. 47 ¶ 1).


                                                       1
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 3 of 14 Page ID
                                        #:3725
       Case: 1:16-cv-01923 Document #: 56 Filed: 06/03/16 Page 2 of 13 PagelD #:2470




             The Players Association is a labor organization that serves as the collective bargaining

    representative of all players on the Women's National Soccer Team. (Dkt. 49, ¶ 2). It is governed

    by a Constitution and By-Laws, which were enacted on March 23, 2001. (Dkt. 48, ¶ 7). Under

    Article IV of the Constitution and By-Laws, the Players Association is governed by three Players'

    Representatives and, at the discretion of the membership, one Executive Director. (Dkt. 43-2).

    Article IV(e) states that the Executive Director "will be appointed by a majority of the Players

    Representatives and shall serve for a term to be agreed upon by a majority of the Players

    Representatives." (Id.). Article IV(g), however, provides that "[i]n the event the Players

    Representatives do not appoint an Executive Director, this function shall be filled by the General

    Counsel of this Association, and the General Counsel is authorized to perform all the functions of

    the Executive Director during that period." (Id.).

             Article VIII further provides that:

                    (a)The Executive Director shall be responsible for negotiations with
                    the Federation after consultation with the members and the Players
                    Representatives. The membership, by a determination of the
                    majority of the voting members, can direct the Executive Director's
                    negotiation approach with the Federation, including a specific action
                    of which issues to address or not to address with the Federation.
                    (b) All Collective Bargaining Agreements between this Association
                    and the Federation, and any amendments or modifications thereto,
                    shall be signed by a designated Players Representative or the
                    Executive Director and shall require the approval of a majority of the
                    voting members.

    (Id.). From its inception until the fall of 2014, the Players Association was represented in its

    interactions with USSF by its General Counsel and acting Executive Director, John B. Lange'. (Dkt.

    49, If 7).

             The USSF and the Players Association entered into their first collective bargaining

    agreement in March 2001, which was in effect from February 1, 2000 through December 31, 2004.

    (Dkt. 47, ¶ 12). A second collective bargaining agreement ("the 2005 CBA") was executed on


                                                         2
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 4 of 14 Page ID
                                        #:3726
       Case: 1:16-cv-01923 Document #: 56 Filed: 06/03/16 Page 3 of 13 PagelD #:2470




    January 12, 2006, covering the time period from January 1, 2005 through December 31, 2012. (Id. at

    ¶ 13). Each of these agreements expressly incorporated the terms of a corresponding Uniform

    Player Agreement and fee schedule. (Dkt. 38-1). The 2005 CBA, as is pertinent here, contained a

    "no strike, no lockout" clause, which barred the Players Association from authorizing, encouraging,

    or engaging in any strike, work stoppage, slowdown or other concerted interference with the

    activities of the Federation during the term of the agreement and barred the USSF from engaging in

    a lockout during the term of the agreement. (Id.).

            In the fall of 2012, the parties began negotiating a new collective bargaining agreement.

    (Dkt. 47, ¶ 17). The Players Association was represented in these negotiations by Langel and Ruth

    Uselton. USSF was represented by its president, Sunil Gulati, and its general counsel, Lisa Levine.

    (Id.). The parties' negotiations were complicated by the need to address the integration of the

    Women's National Team into the newly-formed National Women's Soccer League ("NWSL"). (Id.

    at ¶ 22, Dkt. 49 ¶ 25). As that deadline for the NWSL's launch approached, several issues remained

    unresolved. (Id. at in 26, 48). Accordingly, the parties agreed to execute a Memorandum of

    Understanding (MOU), with the understanding that a fully integrated CBA would be executed once

    the remaining issues were resolved. (Dkt. 47 in 44, 45; Dkt. 49, ¶1142, 48).

            On March 8, 2013, Langel e-mailed Gulati regarding potential topics to be addressed in the

    MOU. (Dkt. 40-3, ex. 19). In that e-mail, Lange! wrote that "Terms from the old CBA that we have

    not addressed remain unchanged unless inconsistent with the memo we will sign." (Id.). Gulati

    replied that "The general principle that stuff that we have not specifically covered would remain the

    same (or be appropriately adjusted) as in the previous CBA seems sensible. We will of course need

    to address all of the specifics to make sure." (Id.).

            According to his testimony, Lange! took these e-mails and "the entire body of the

    discussions" to mean that the parties "were identifying issues that would be the modifications to the


                                                            3
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 5 of 14 Page ID
                                        #:3727
       Case: 1:16-cv-01923 Document #: 56 Filed: 06/03/16 Page 4 of 13 PagelD #:2470




    existing Collective Bargaining Agreement and then in all other respects the Collective Bargaining

    Agreement would remain the same." (Dkt. 40-2, 179:2-8). Langel explained that his goal:

                   was to make sure that items that were included in the 2005 to 2012
                   agreement, whether they appeared in the UPA, Uniform Player
                   Agreement which was incorporated or in the term sheet which was
                   part of the CBA carried over, and that was the purpose of what I was
                   trying to do. I did not want there to be an argument that a financial
                   term that existed under the term sheet of the prior agreement that
                   was not addressed specifically in the MOU somehow evaporated, so
                   that's what I was doing.

    (Id. at 185:12-23). Langel further testified that he communicated this to the players "over the course

    of several communications both verbally and in writing." (Dkt. 40-2, 127:19-22). The MOU,

    however, does not contain any language expressly stating that it incorporates the unmodified terms

    of the 2005 CBA. (Dkt. 43-14).

            On March 17, 2013, the players voted on the proposed MOU via conference call and

    unanimously accepted it pending the resolution of one outstanding issue—the players' ability to play

    in Europe instead of playing in the NWSL. (Dkt. 49, Irlf 34-35). The resolution of that issue was

    subsequently approved by a majority of Players Association members in an e-mail vote on March 18,

    2013. (Id. at ¶ 37). That evening, Langel informed Gulati that the players had voted to approve

    what Gulati described as "a new four-year CBA which I understood would consist of the terms

    contained in the 2005 CBA/UPA as amended, modified and/or supplemented by the MOU." (Dkt.

    38, ¶ 31). The parties' representatives subsequently signed the MOU on March 19, 2013. (Dkt. 49,

    lig 44, 45). On March 18th, just prior to the execution of the MOU, Langel e-mailed Gulati and
    reiterated his understanding that "[a]s we have previously agreed, the general principle we are

    working under is that items we have not specifically covered in the MOU would remain the same as

    under the prior CBA, but with appropriate increases/adjustments/changes. We will address the

    specifics when we get to drafting the new CBA." (Dkt. 40-3, Ex. 21).



                                                       4
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 6 of 14 Page ID
                                        #:3728
       Case: 1:16-cv-01923 Document #: 56 Filed: 06/03/16 Page 5 of 13 PagelD #:2470




             Following the execution of the MOU, USSF continued to act as if it was governed by the

    terms of the 2005 CBA that were unmodified by the MOU, including those portions governing

    autograph-signing, the use of players' likenesses, and the obligation to create promotional pieces.

    (Dkt. 49, ¶¶ 53-55, 57). Similarly, Langel, on behalf of the Players Association, repeatedly asserted

    arbitration rights contained in the 2005 CBA but not in the text of the 2013 MOU. (Id. at ¶¶ 58-60).

    In 2014, Richard M. Nichols succeeded Langel as the Players Association's General Counsel. (Id. at

    ¶ 61). On December 24, 2015, Nichols provided the USSF with notice, pursuant to the National

    Labor Relations Act, that the Players' Association intended to engage in actions to terminate or

    modify the Memorandum of Understanding and that it reserved its right to challenge USSF's claim

    of the existence of a collective bargaining agreement between the parties. (Id. at ¶ 62). The Players

    Association represented that it believed that there was no CBA in place and that the MOU was

    terminable at will. (Id. at ¶ 64). It also refused to agree that it would not engage in a strike or other

    job action prior to December 2016, and during the pendency of this action represented to the media

    that it was possible that the players "will have to strike." (Id. at ¶¶ 66, 70). The USSF filed this suit,

    seeking damages for anticipatory breach of contract and a declaratory judgment establishing that the

    MOU includes the no-strike, no-lockout provision contained in the 2005 CBA.'

    Legal Standard

            Summary judgment is proper when "the pleadings, the discovery and disclosure materials on

    file, and any affidavits show that there is no genuine issue as to any material fact and that the moving

    party is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett,

    477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986). In determining whether a genuine issue



      This Court takes judicial notice of the fact that five members of the Players Association have filed an EEOC
    complaint against U.S. Soccer alleging wage discrimination during the pendency of this action. Although this Court
    recognizes that this action and the EEOC complaint likely share a common impetus, the merits of the EEOC
    proceeding are not before this Court and the allegations contained in the EEOC complaint are not relevant to the
    resolution of the questions of contract law at issue here.
                                                            5
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 7 of 14 Page ID
                                        #:3729
       Case: 1:16-cv-01923 Document #: 56 Filed: 06/03/16 Page 6 of 13 PagelD #:2470




    of material fact exists, this Court must view the evidence and draw all reasonable inferences in favor

    of the party opposing the motion. Anderson v. Liberty Lob, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505,

    91 L. Ed. 2d 202 (1986). However, "[m]erely alleging a factual dispute cannot defeat the summary

    judgment motion." Samuels v. Wilder, 871 F.2d 1346, 1349 (7th Cir. 1989). "The mere existence of a

    scintilla of evidence in support of the [non-movant's] position will be insufficient; there must be

    evidence on which the jury could reasonably find for the [non-movant]." Anderson, 477 U.S. at 252.

    Discussion

            USSF contends that the undisputed material facts establish that the parties entered into a

    collective bargaining agreement consisting of the 2005 CBA, as modified or amended by the MOU,

    that the parties remain bound by that CBA, and that the Players Association has therefore engaged

    in an anticipatory breach of that CBA. The Players Association, in turn, contends that the

    undisputed material facts establish that there is no collective bargaining agreement in effect

    incorporating the terms of the 2005 CBA because an agreement incorporating those terms was

    never approved by the majority of the players and executed by the Players Association.

            It is undisputed that during the drafting of the MOU the parties' negotiators agreed that the

    MOU, and thus the subsequently envisioned CBA, would encompass all terms of the 2005 CBA that

    were not modified or amended by the MOU. The Players Association, however, argues that in

    interpreting the MOU this Court is limited to the four corners of the agreement and therefore

    cannot consider parole evidence incorporating the unmodified terms of the 2005 CBA.

            Collective bargaining agreements are generally interpreted according to ordinary principles of

    contract law. M & G Polymers USA, LLC v. Tackett, 135 S.Ct. 926, 933, 190 L.Ed.2d 809 (2015).

    Under well-established rules of contract interpretation, if a contract's language is facially

    unambiguous and appears to be a "complete expression of the whole agreement, it is presumed that

    the parties introduced into it every material item, and parole evidence cannot be admitted to add


                                                        6
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 8 of 14 Page ID
                                  #:3730
       Case: 1:16-cv-01923 Document #: 56 Filed: 06/03/16 Page 7 of 13 PagelD #:2470




    another item to the agreement." Sunstream Jet Express, Inc. v. Int'l Air Service Co., Ltd., 734 F.2d 1258,

    1265 (7th Cir. 1984) (quoting Pecora v. Szabo, 418 N.E.2d 431, 435-36, 94 Ill.App.3d 57 (1981)).

    Such a contract is termed to be fully integrated, and evidence concerning prior or contemporaneous

    agreements cannot be used to vary or contradict its terms. Davis v. G.N. Mortg. Corp., 396 F.3d 869,

    878 (7th Cir. 2005). If a contract is intended to be a final expression of the terms that it contains but

    not a complete expression of all the terms agreed upon, the agreement is described as being partially

    integrated. Merk v. Jewel Food Stores Div. ofjewel Cos., Inc., 945 F.2d 889, 892-893 (7th Cir. 1991). A

    partially integrated contract may be supplemented, but not contradicted, by evidence of prior or

    contemporaneous agreements. Id.

            Here, the terms of the MOU demonstrate that it is a partially integrated contract. In

    contravention of the parties' practice in all of their prior CBAs, the MOU does not contain an

    "integration" clause declaring it to be a fully integrated contract. The text of the MOU, moreover,

    evinces substantial gaps that demonstrate that it was intended to be supplemented by external

    documents. The MOU, for instance, makes extensive use of the terms "floater," "tier I player," "tier

    II player," and "tier III player," which are not defined in the MOU (but are defined in the 2005

    CBA). Similarly, the MOU provides that "US Soccer may but is not required to request an

    additional 5 sponsor appearances by Players per year." (Dkt. 43-14). The MOU, however, never

    defines what a sponsor appearance is or how many sponsor appearances a player is expected to

    engage in annually absent such a request. (Again, the answer to those questions may be found in the

    2005 CBA). Moreover, multiple rights under the MOU are defined by the express incorporation of

    the 2005 CBA. For instance, the MOU obligates US Soccer to "continue to provide the same

    benefits as under the last CBA regarding childcare for WNT players on National Team duty," to

    treat WNT tickets "the same as under the prior CBA," and to abide by the "terms of relocation that




                                                         7
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 9 of 14 Page ID
                                        #:3731
       Case: 1:16-cv-01923 Document #: 56 Filed: 06/03/16 Page 8 of 13 PagelD #:2470




    existed under the prior CBA for residency." Accordingly, the MOU is a partially integrated contract

    and extrinsic evidence may be offered to supplement its terms.

             This Court is not persuaded otherwise by the Players Association's overarching argument

    that the agreement to incorporate the unmodified terms of the 2005 CBA could not have

    constituted part of the CBA because it did not take the form of a signed writing, as is required by

    the Players Association's Constitution and By-laws.

             Federal law encourages courts to be liberal in their recognition and interpretation of

    collective bargaining agreements, so as to lessen strife and encourage congenial relations between

    unions and companies. McNealy v. Cate'pillar, Inc., 139 F.3d 1113, 1121 (7th Cir. 1998). This Court

    notes that congenial relations between USSF and the Players Association were the rule of the day

    while Langel was general counsel. Consistent with the federal preference for recognizing collective

    bargaining agreements, section 8(d) of the National Labor Relations Act does not require collective

    bargaining agreements to be in writing unless one or both parties request that they be. Merk, 945

    F.2d at 895. Accordingly, a collective bargaining agreement may be partly or wholly oral and a

    written collective bargaining agreement may be orally modified. Id.

             Here, the Players Association's Constitution and By-laws require a signed writing when a

    CBA is executed or modified.2 Nothing in that language, however, supports the inference that the

    signed writing must be fully integrated and contain all of the terms of the parties' agreement.

    Moreover, this Court is aware of, and the Players Association has provided, no legal authority

    supporting such an interpretation. Accordingly, and in light of the federal preference in favor of

    recognizing collective bargaining agreements, the Players Association's Constitution and By-laws did




    2 At oral arguments, the Players Association argued that the agreement to incorporate the unmodified terms of the 2005
    CBA constituted an amendment or modification of the MOU, and therefore had to be separately voted on and signed.
    However, that agreement was reached prior to the MOU's execution and was intended to constitute part of the not-yet-
    executed MOU agreement. It therefore was not a subsequent amendment or modification of the MOU.

                                                               8
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 10 of 14 Page ID
                                         #:3732
        Case: 1:16-cv-01923 Document #: 56 Filed: 06/03/16 Page 9 of 13 PagelD #:2470




     not require that the agreement to adopt the unmodified terms of the 2005 CBA as part of the MOU

     take the form of a signed writing.3

               Nor is this Court persuaded by the Players Association's argument that the agreement to

     incorporate the unmodified terms of the 2005 CBA constituted an unenforceable secret side

     agreement. "National labor policy forbids introduction of prior or contemporaneous secret

     agreements to contradict fundamental terms of a ratified collective bargaining contract." Merk, 945

     F.2d at 894. Here, however, the Players Association has offered no evidence establishing that the

     agreement to incorporate the unmodified terms of the 2005 CBA was concluded in secret, and

     therefore has provided no basis for this Court to hold it inadmissible or unenforceable on that

     ground.

              This Court accordingly concludes that the MOU incorporates the unmodified terms of the

     2005 CBA. The Players Association contends that it is not bound by the unmodified terms of the

     2005 CBA because Langel did not have authority to agree that the unmodified terms of the 2005

     CBA would constitute part of the MOU agreement. USSF, in response, argues that the undisputed

     evidence demonstrates that Langel had either actual or apparent authority and that the Players

    Association is therefore bound by the terms of the MOU, including the 2005 CBA's no-strike

     provision.

               An agent possesses actual authority to bind a principal when the principal's words or actions

    would lead a reasonable person in the agent's position to believe that he or she was so authorized.

     Kinesoft Dev. Corp. v. Softbank Holdings Inc., 139 F. Supp. 2d 869, 899 (N.D. Ill. 2001). Here, the

     Players Association's Constitution and By-laws expressly authorized Langel to negotiate CBAs with




    3 The  Court notes that Langel sent a signed e-mail to USSF on the morning of March 18, 2013 stating that "the general
     principle we are working under is that items we have not specifically covered in the MOU would remain the same as
     under the prior CBA." See Cloud Corp. v. Hasbro, Inc., 314 F.3d 289, 296 (7th Cir. 2002).

                                                                9
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 11 of 14 Page ID
       Case: 1:16-cv-01923 Document #: 56#:3733
                                          Filed: 06/03/16 Page 10 of 13 PagelD #:2470




     USSF on behalf of the Players Association, and to sign CBAs on behalf of the Players Association

     once they had been approved by a majority of voting members.

             The Players Association argues that Langel did not have actual authority to execute the

     MOU, or at least that portion of it incorporating the unaltered terms of the 2005 CBA, because the

     players were not aware that the MOU incorporated those terms when they voted to approve it.

     However, Langel testified that he told the players that the MOU carried over the unaltered terms of

     the prior CBA "over the course of several communications both verbally and in writing." This

     testimony is sufficient to create a material dispute of fact regarding what the players knew when they

     voted to ratify the MOU. Accordingly, the undisputed material facts do not disprove Langel's actual

     authority to agree to the incorporation of the 2005 CBA with USSF.

             Even if the Players Association is correct that Langel lacked actual authority to agree that the

     MOU would incorporate the unmodified terms of the 2005 CBA, USSF contends that he had

     apparent authority to bind the Players Association. Apparent authority arises when a principal,

     through words or conduct, creates a reasonable impression in a third party that the agent has the

     authority to perform a certain action in its behalf. Opp v. Wheaton Van Lines, Inc., 231 F.3d 1060,

    1065 (7th Cir. 2000). It is "the authority that a reasonably prudent man, exercising diligence and

    discretion, in view of the principal's conduct, would naturally suppose the agent to possess." Hofner

     v. Glenn Ingram & Co., 489 N.E.2d 311, 316, 140 Ill.App.3d 874 (1985).

             Langel was both the Players Association's general counsel and its acting executive director

    and was authorized, pursuant to the Players Association's Constitution and By-laws, to negotiate and

     execute Collective Bargaining Agreements on the Players Association's behalf. Langel's authority to

     execute such agreements, however, was expressly limited by the requirement that a majority of the

    players vote to approve any proposed collective bargaining agreement.




                                                        10
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 12 of 14 Page ID
       Case: 1:16-cv-01923 Document #: 56#:3734
                                          Filed: 06/03/16 Page 11of 13 PagelD #:2470




             The undisputed facts demonstrate that Langel informed Gulati that the players had voted to

     approve the MOU agreement and that, from this communication, it was Gulati's understanding that

     the players' vote encompassed the agreement to continue the unmodified terms of the 2005 CBA.

     There is no evidence indicating that USSF knew, or had reason to know, that the players might not

     have been informed that the MOU agreement incorporated all unmodified terms of the 2005 CBA.

     Accordingly, Langel had apparent authority to execute the MOU (with the unmodified terms of the

     2005 CBA constituting part of the MOU) and to thereby bind the Players Association. See Moreau v.

     Local Union No. 247, Int'l Bhd. of Fireman and Oilers, 851 F.2d 516, 521 (1st Cir. 1988) (approving of

     the district court's observation that "[a]n agreement entered into by a union representative with

     apparent authority to bind the union is valid and binding even if actual authority, such as through

     membership ratification, is lacking.";N.L.R.B. v. Truckdrivers Local Union No. 100, 532 F.2d 569, 571

     (6th Cir. 1976) ("As to the Union's contention that ratification by its membership was a condition

     precedent to conclusion of an agreement, while a Union's [actions] may require ratification by the

     membership . . . an employer may rely upon the apparent authority of the Union representatives to

     conclude an agreement, where there is a basis for such reliance."); cf Merk, 945 F.2d at 896

     (recognizing that an unratified CBA may be invalidated when the employer knew that the CBA

     required member ratification and that ratification had not occurred).

             For the reasons previously set forth, this Court is not persuaded otherwise by the Players

    Association's contention that Langel lacked apparent authority because the agreement to incorporate

    the unmodified terms of the 2005 CBA did not constitute a signed writing. Because the undisputed

    material facts establish that the MOU incorporates the unmodified terms of the 2005 CBA,

    including the no-strike, no lockout provision, and that Langel had apparent authority to execute the

    MOU, this Court will grant summary judgment on USSF's declaratory judgment claim.




                                                        11
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 13 of 14 Page ID
       Case: 1:16-cv-01923 Document #: 56#:3735
                                          Filed: 06/03/16 Page 12 of 13 PagelD #:2470




             USSF also seeks summary judgment on its claim against the Players Association for

     anticipatory breach of contract. Anticipatory breach of contract occurs when a party to a contract

     manifests a clear, unequivocal intent not to perform under that contract when performance is due.

     Arlington LF, LLC v. Arlington Hospitality, Inc., 637 F.3d 706, 713 (7th Cir. 2011). The repudiation

     must "render unattainable" the point of the contract in order to be actionable. Id. (citing In re

     Marriage of Olsen, 528 N.E.2d 684, 686, 124 Ill.2d 19 (1988)). "Doubtful and indefinite statements

     that performance may or may not take place are not enough to constitute anticipatory repudiation."

     In re Marriage of Olsen, 529 N.E.2d at 686. Rather, the statement must manifest "a definite and

     unequivocal intent" not to perform in order to be actionable. Leazo v. Dunham, 420 N.E.2d 851,

     854, 95 Ill.App.3d 847 (1981). Whether an anticipatory repudiation has occurred is a question of

     fact. Arlington LF, LLC, 637 F.3d at 713.

            Here, USSF's anticipatory breach claim is premised on the Players Associations "CBA

     termination notice", which provided statutory notice of the Players Association's "intent to engage

     in actions) that shall serve to terminate and or modify . . . the . . . Memorandum of Understanding."

     The Players Association subsequently clarified that it was threatening to terminate the MOU "unless

     significant progress is made in these negotiations by or before March 1st" and that it was rejecting

     USSF's assertion that the MOU contained a no-strike provision.

            On these facts, and with the Olympics approaching, it is understandable why USSF took

     these statements seriously. The record before this Court, however, does not establish beyond

     dispute that the Players Association's conditional threats to terminate the MOU manifested "clear,

     unequivocal intent not to perform." Nor does the evidence establish that the Players Association's

     repudiation of the no-strike clause rendered the underlying purpose of the parties' contract




                                                        12
Case 2:19-cv-01717-RGK-AGR Document 171-61 Filed 02/20/20 Page 14 of 14 Page ID
       Case: 1:16-cv-01923 Document #: 56#:3736
                                          Filed: 06/03/16 Page 13 of 13 PagelD #:2470




     unattainable. Accordingly, USSF is not entitled to summary judgment on its anticipatory repudiation

     claims.4

     Conclusion

                For the foregoing reasons, USSF's motion for summary judgment is denied as to Count I

     and granted as to Count II, and the Players Association's motion for summary judgment is denied in

     its entirety.



     IT IS SO ORDERED.

     Date: June 3, 2016


                                                          Entered:
                                                                 SHARON JOHNSON COLEMAN
                                                                 United States District Court Judge




    4 Because the Players Association's motion for summary judgment did not seek summary judgment on or substantively
    address USSF's claim of anticipatory breach, it is not necessary for this Court to determine whether USSF's claim is
    supported by sufficient evidence to survive a motion for summary judgment.

                                                             13
